             Case 5:17-cr-00239-D Document 206 Filed 01/30/19 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


Oklahoma City, Oklahoma

Date: January 30, 2019


United States of America,                        )
                                                 )
                            Plaintiff,           )
                                                 )
       vs.                                       )      Case No. CR-17-239-D
                                                 )
Jerry Drake Varnell,                             )
                                                 )
                            Defendant.           )


ENTER ORDER:

       The Court will conduct a pretrial conference, pursuant to Fed. R. Crim. P. 17.1, at
1:30 p.m. on Thursday, February 7, 2019, in chambers, Room 5012.

THE ABOVE ORDER ENTERED AT THE DIRECTION OF JUDGE TIMOTHY D.
DeGIUSTI.

                                          Carmelita Reeder Shinn, Clerk

                                          By: /s/ Mike Bailey
                                                 Deputy Clerk



Copies to all parties of record
